DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 9-24 are currently presented for Examination
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on  07/18/2022 has been entered and considered by the examiner. By the amendment, claim 9, 10 and 14 are amended. In view of the amendments made, examiner withdrawn the previous 112 rejection. However, examiner still found maintained the 101 and 103 rejection and an explanation is given below. 


Examiner’s note
Examiner notes that claims 15-17 are the same as un-amended claim 14. It may improve clarity to amend claims 15-17 in the manner claim 14 was recently amended in order to maintain clear antecedence and improve consistency throughout the claims.


                                                               Response to 101 Arguments
Applicant arguments
Feature a) of claim 9 recites “loading, in a virtual design environment, a three- dimensional virtual model of the surface of interest.” This operation cannot be performed by the human mind. In fact, the term “loading” is widely used in computer systems as referring to the preparation for the execution of a program, for example. This understanding of feature a) is further emphasized by the mention of the “virtual design environment” and the “three- dimensional virtual model” of the surface of interest. In addition, as described on p. 5, li. 14-15 of the present application, the “virtual design environment” may for instance be a “virtual computer-aided drafting environment”, which further highlights that the method could not be performed mentally.

Moreover, the present application especially targets complex geometries (p. 1, li. 17- 18 of the present application), which could not be easily processed by a human mind. Hence, the method using the “three-dimensional virtual model” cannot reasonably be performed by a human mind. Thus, feature a) of claim 9 is not an abstract idea. The features b), c) and d), which depend on feature a), involve directly or indirectly the “three-dimensional virtual model” of the surface of interest. Thus, features b), c) and d) are not abstract ideas.

Examiner response
Examiner consider "a) loading, in a virtual design environment, a three-dimensional virtual model of the surface of interest," is further adding insignificant extra-solution activity to the judicial exception, particularly mere data gathering or selection – see MPEP 2106.05(g) which are generic computer functions that is well‐understood, routine, and conventional- see MPEP 2106.05(d)II i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); And “in the virtual environment”, “virtual” is an additional element that covers generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)Thus a method for controlling a surface of interest of a part by means of a camera intended to be mounted on a carrying robot, the camera comprising a sensor and optics associated with an optical centre (C), with an angular aperture alpha and with a depth of field (PC) and defining a sharpness volume, the method comprising the following operations:" is no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). Given the broadest reasonable interpretations of the claimed subject matter, the claimed embodiment is not an improvement to another technological field. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 


Response of prior art applicant arguments
Applicant arguments
Zhang does not disclose “a camera intended to be mounted on a carrying robot” and a method of calculating “the acquisition position” of the “camera”. In fact, in Zhang., the position of the camera is already pre-defined prior to the scanning process, as seen in the following citation (see p. 698, col.2 of Zhang): “The camera and the linear structured light all move along the guide rail with constant moving step”. Thus, Zhang does not disclose adapting the positioning of the camera with respect to the part, so as to improve the quality of the acquired image.

Examiner response
Applicant’s arguments rely on language solely recited in preamble recitations in claim 9. When reading the preamble in the context of the entire claim, the recitation a camera intended to be mounted on a carrying robot is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Applicant's argument regarding the position of the camera is already pre-defined prior to the scanning process is not commensurate in scope with the claim. Claim does not require calculating the position of the camera after the scanning as applicant argues. Thus, Zhang still teaches calculating the position of the camera see Pg. 699 where the MxN matrix is shown to represent camera position in relation to each case image. 

Applicant arguments
Moreover, the Office Action states on page 22 that Zhang discloses a sharpness volume in Fig. 3 (reproduced below). The reasoning behind this statement is not given, but Applicant notes that the lines linking the camera (which is represented at different positions along the guide rail) and the edges of the calibration board together are clearly dependent on the position of the calibration board. These lines thus cannot define the sharpness volume as in the present application, the sharpness volume only depending on the characteristics of the camera. Hence, Fig. 3 does not teach the claim recitation of a sharpness volume. Indeed, Zhang is also silent with regard to "depth of field" and "angular aperture".

Examiner response
Applicant's argument here is not commensurate in scope with the claim. Examiner found there is absent further definition of sharpness volume in the claim. Thus, under broadest reasonable interpretation of "sharpness volume" would include the volume disclosed by the Zhang.  Zhang discloses a volume associated with a camera, which is where detail will be clearly rendered by the camera for its images. as sharpness is how clearly detail is rendered in an image, the term therefore would include the volume of the Zhang. Zhang also teaches "angular aperture alpha" (Zhang et al. Fig. 3 where angular aperture is denoted as β and γ for the two planes) "and depth of field (PC)" (Zhang et al. Pg. 98:Fig. 2 shows a depth of field, shown as the distance in front of and beyond the object of focus, where focus is defined as the target point)

Applicant arguments
It is important to note that, in the present application, the aim is to calculate an “optimized” trajectory of a camera for controlling a surface, based on a given three-dimensional virtual model of the surface of interest. In Geng, the aim is to create a three-dimensional virtual model of the part, and not to control a surface. Hence, Geng does not disclose a method for controlling a surface of interest. 

Examine response
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Also see para 29 of Geng for controlling a surface by using several sensors-3D surface imaging systems can be pre-calibrated with diffuse optical tomography (DOT) sensors, which integration enables easy acquisition of geometric data (e.g., (x, y, z) data) for each measurement point of a DOT image. Also the claim do not mention trajectory of a camera for controlling a surface. 

Applicant arguments
Moreover, the Examiner states that Geng discloses the feature b) of claim 9. The volume cones of Geng are “formed by projecting rays along lines between the focal point of a particular camera and points on the edge of the target silhouette” (see [0052] and [0053] of Geng). The volume cones of Geng depend on the target silhouette (i.e., the border of the target), which has been extracted beforehand from the acquired 2D image by the corresponding camera. In the present application, the sharpness volume depends on the intrinsic characteristics of the camera, and not on the images acquired by the camera (see p. 2, l1.20-22 of the present application). Hence, Geng does not disclose the sharpness volume, and thus, does not disclose the feature b) of claim 9.


Examiner response
Applicant's argument here is not commensurate in scope with the claim. Examiner found there is absent further definition of sharpness volume in the claim. Claim does not indicate the sharpness volume with intrinsic characteristics of the camera. See para 53-54- As shown in FIG. 4, a volume cone 410 can be formed by projecting rays along lines between the focal point (420) of a particular camera (110; FIG. 1) and points on the edge of the target silhouette (430) of a 2D image (440). Construction of a 3D surface model is affected by the choice of proper volume representation, which is characterized by low complexity and suitability for a fast computation of volume models. Examiner consider sharpness volume is obtained by proper volume representation, which is characterized by complexity. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 9-24 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claim covers performance of the limitation in the mind or by pencil and paper as well as mathematical relationships, mathematical formulas or equations, and mathematical calculations.

In reference to claim 9.
Step 1 – Is the claim to a process, machine, manufacture, or composition of matter?
The claim is directed to a process.
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The claim recites:
"b) generating”, “a three-dimensional”, “model of the sharpness volume," (Mental Process - Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an judgment. As such, this limitation falls within the "Mental Process" grouping of abstract ideas. Also the claim recites mathematical calculation like sharpness volume so falls into the mathematical concepts of the abstract idea.) 
"c) paving”, “the three-dimensional model of the surface of interest by means of a plurality of unit models of said three-dimensional”, “model of the sharpness volume," (Mental Process - Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an evaluation or judgment. As such, this limitation falls within the "Mental Process" grouping of abstract ideas.)
"d) for each position of said unit models, calculating the corresponding position, called the acquisition position, of the camera." (Mathematical Concept - Under the broadest reasonable interpretation, this limitation is a process step that covers mathematical relationships, mathematical formulas or equations, mathematical calculations. As such, this limitation falls within the "Mathematical Concepts" grouping of abstract ideas.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
"A method for controlling a surface of interest of a part by means of a camera intended to be mounted on a carrying robot, the camera comprising a sensor and optics associated with an optical centre (C), with an angular aperture alpha and with a depth of field (PC) and defining a sharpness volume, the method comprising the following operations:" (Under the broadest reasonable interpretation, this limitation is an additional element that covers generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).)
"a) loading, in a virtual design environment, a three-dimensional virtual model of the surface of interest," (Under the broadest reasonable interpretation, this limitation is an additional element that covers adding insignificant extra-solution activity to the judicial exception, particularly mere data gathering or selection – see MPEP 2106.05(g).)
“in the virtual environment”, “virtual” (Under the broadest reasonable interpretation, this limitation is an additional element that covers generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).)
Can be recited at a high level of generality such that it amounts no more than adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) amount(s) of a) loading, in a virtual design environment, a three-dimensional virtual model of the surface of interest," is further adding insignificant extra-solution activity to the judicial exception, particularly mere data gathering or selection – see MPEP 2106.05(g) which are generic computer functions that is well‐understood, routine, and conventional- see MPEP 2106.05(d)II i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));  A method for controlling a surface of interest of a part by means of a camera intended to be mounted on a carrying robot, the camera comprising a sensor and optics associated with an optical centre (C), with an angular aperture alpha and with a depth of field (PC) and defining a sharpness volume, the method comprising the following operations is no more than generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h) and cannot provide an inventive concept. The claim is not patent eligible.


In reference to claim 10.
Step 1 – Is the claim to a process, machine, manufacture, or composition of matter?
The claim is directed to a process.
Step 2A Prong 1 - Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The claim recites:
"Generating a truncated pyramid of which: o the top is the optical centre (C), o the angular aperture is that of the optics noted alpha, o two opposing faces each define a first sharp plane (PPN) and a last sharp plane (DPN), the spacing of which corresponds to the depth of field (PC) of the optics." (Mental Process - Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment, or opinion. As such, this limitation falls within the "Mental Process" grouping of abstract ideas.)
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
"The method according to claim 9, wherein the generation of the three dimensional virtual model of the sharpness volume comprises the operations of: loading, in the virtual environment, a three-dimensional model of the camera and its tooling," (Under the broadest reasonable interpretation, this limitation is an additional element that covers adding insignificant extra-solution activity to the judicial exception, particularly mere data gathering or selection – see MPEP 2106.05(g).)
Can be recited at a high level of generality such that it amounts no more than adding insignificant extra-solution activity to the judicial exception, particularly mere data gathering or selection – see MPEP 2106.05(g). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) amount(s) to no more than adding insignificant extra-solution activity to the judicial exception, particularly mere data gathering or selection – see MPEP 2106.05(g) and cannot provide an inventive concept. The claim is not patent eligible.

In reference to claim 11.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
"A method according to claim 10, wherein the surface is located between the first sharp plane (PPN) and the last sharp plane (DPN) of each unit model sharpness volume model." (Under the broadest reasonable interpretation, this limitation is an additional element that covers adding insignificant extra-solution activity to the judicial exception, particularly insignificant application - see MPEP 2106.05(g))
Can be recited at a high level of generality such that it amounts no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) amount(s) to no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g), and cannot provide an inventive concept. The claim is not patent eligible.

In reference to claim 12.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
"A method according to claim 10, in which the generation of the three dimensional virtual model of the sharpness volume comprises an operation of dividing the sharpness volume model into a working area strictly included therein, and a peripheral overlapping area surrounding the working area; and in that in the paving operation, the unit models of the sharpness volume model are distributed so as to overlap two by two in said peripheral areas." (Under the broadest reasonable interpretation, this limitation is an additional element that covers adding insignificant extra-solution activity to the judicial exception, particularly insignificant application - see MPEP 2106.05(g))
Can be recited at a high level of generality such that it amounts no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) amount(s) to no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g), and cannot provide an inventive concept. The claim is not patent eligible.

In reference to claim 13.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
"A method according to claim 11, in which the generation of the three dimensional virtual model of the sharpness volume comprises an operation of dividing the sharpness volume model into a working area strictly included therein, and a peripheral overlapping area surrounding the working area; and in that in the paving operation, the unit models of the sharpness volume model are distributed so as to overlap two by two in said peripheral areas." (Under the broadest reasonable interpretation, this limitation is an additional element that covers adding insignificant extra-solution activity to the judicial exception, particularly insignificant application - see MPEP 2106.05(g))
Can be recited at a high level of generality such that it amounts no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) amount(s) to no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g), and cannot provide an inventive concept. The claim is not patent eligible.

In reference to claim 14.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
"A method according to claim 9, wherein in the paving operation, the position of each unit model of the three-dimensional virtual model of volume of sharpness is defined at least by a distance d between a singular point P of the three-dimensional virtual model of the surface of interest and its orthogonal projection on one of the planes (PPN) or (DPN)." (Under the broadest reasonable interpretation, this limitation is an additional element that covers adding insignificant extra-solution activity to the judicial exception, particularly insignificant application - see MPEP 2106.05(g))
Can be recited at a high level of generality such that it amounts no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) amount(s) to no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g), and cannot provide an inventive concept. The claim is not patent eligible.

In reference to claim 15.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
"A method according to claim 10, wherein in the paving operation, the position of each unit model of the three-dimensional virtual model of volume of sharpness is defined at least by the distanced between a singular point P of the three-dimensional model of the surface of interest and its orthogonal projection on one of the planes (PPN) or (DPN)." (Under the broadest reasonable interpretation, this limitation is an additional element that covers adding insignificant extra-solution activity to the judicial exception, particularly insignificant application - see MPEP 2106.05(g))
Can be recited at a high level of generality such that it amounts no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) amount(s) to no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g), and cannot provide an inventive concept. The claim is not patent eligible.

In reference to claim 16.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
"A method according to claim 11, wherein in the paving operation, the position of each unit model of the three-dimensional virtual model of volume of sharpness is defined at least by the distanced between a singular point P of the three-dimensional model of the surface of interest and its orthogonal projection on one of the planes (PPN) or (DPN)." (Under the broadest reasonable interpretation, this limitation is an additional element that covers adding insignificant extra-solution activity to the judicial exception, particularly insignificant application - see MPEP 2106.05(g))
Can be recited at a high level of generality such that it amounts no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) amount(s) to no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g), and cannot provide an inventive concept. The claim is not patent eligible.

In reference to claim 17.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
"A method according to claim 12, wherein in the paving operation, the position of each unit model of the three-dimensional virtual model of volume of sharpness is defined at least by the distanced between a singular point P of the three-dimensional model of the surface of interest and its orthogonal projection on one of the planes (PPN) or (DPN)." (Under the broadest reasonable interpretation, this limitation is an additional element that covers adding insignificant extra-solution activity to the judicial exception, particularly insignificant application - see MPEP 2106.05(g))
Can be recited at a high level of generality such that it amounts no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) amount(s) to no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g), and cannot provide an inventive concept. The claim is not patent eligible.

In reference to claim 18.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
"A method according to claim 14, wherein the singular point Pis the barycenter of the three-dimensional virtual model of volume of sharpness." (Under the broadest reasonable interpretation, this limitation is an additional element that covers adding insignificant extra-solution activity to the judicial exception, particularly insignificant application - see MPEP 2106.05(g))
Can be recited at a high level of generality such that it amounts no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) amount(s) to no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g), and cannot provide an inventive concept. The claim is not patent eligible.

In reference to claim 19.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
"A method according to claim 9, wherein in the paving operation, the position of each unitary sharpness volume model is defined by the angle between an X-axis associated with the sharpness volume model and the normal N to the surface of interest at the point of intersection of the X-axis and the surface." (Under the broadest reasonable interpretation, this limitation is an additional element that covers adding insignificant extra-solution activity to the judicial exception, particularly insignificant application - see MPEP 2106.05(g))
Can be recited at a high level of generality such that it amounts no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) amount(s) to no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g), and cannot provide an inventive concept. The claim is not patent eligible.

In reference to claim 20.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
"method according to claim 10, wherein in the paving operation, the position of each unitary sharpness volume model is defined by the angle between an X-axis associated with the sharpness volume model and the normal N to the surface of interest at the point of intersection of the X-axis and the surface." (Under the broadest reasonable interpretation, this limitation is an additional element that covers adding insignificant extra-solution activity to the judicial exception, particularly insignificant application - see MPEP 2106.05(g))
Can be recited at a high level of generality such that it amounts no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) amount(s) to no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g), and cannot provide an inventive concept. The claim is not patent eligible.

In reference to claim 21.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
"method according to claim 11, wherein in the paving operation, the position of each unitary sharpness volume model is defined by the angle between an X-axis associated with the sharpness volume model and the normal N to the surface of interest at the point of intersection of the X-axis and the surface." (Under the broadest reasonable interpretation, this limitation is an additional element that covers adding insignificant extra-solution activity to the judicial exception, particularly insignificant application - see MPEP 2106.05(g))
Can be recited at a high level of generality such that it amounts no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) amount(s) to no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g), and cannot provide an inventive concept. The claim is not patent eligible.

In reference to claim 22.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
"A method according to claim 12, wherein in the paving operation, the position of each unitary sharpness volume model is defined by the angle between an X-axis associated with the sharpness volume model and the normal N to the surface of interest at the point of intersection of the X-axis and the surface." (Under the broadest reasonable interpretation, this limitation is an additional element that covers adding insignificant extra-solution activity to the judicial exception, particularly insignificant application - see MPEP 2106.05(g))
Can be recited at a high level of generality such that it amounts no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) amount(s) to no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g), and cannot provide an inventive concept. The claim is not patent eligible.

In reference to claim 23.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
"A method according to claim 14, wherein in the paving operation, the position of each unitary sharpness volume model is defined by the angle between an X-axis associated with the sharpness volume model and the normal N to the surface of interest at the point of intersection of the X-axis and the surface." (Under the broadest reasonable interpretation, this limitation is an additional element that covers adding insignificant extra-solution activity to the judicial exception, particularly insignificant application - see MPEP 2106.05(g))
Can be recited at a high level of generality such that it amounts no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) amount(s) to no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g), and cannot provide an inventive concept. The claim is not patent eligible.

In reference to claim 24.
Step 2A Prong 2 - Does the claim recite additional elements that integrate the judicial exception into a practical application?
The additional element(s) of:
"A method according to claim 19, wherein the X-axis is an axis of symmetry of the sharpness volume model." (Under the broadest reasonable interpretation, this limitation is an additional element that covers adding insignificant extra-solution activity to the judicial exception, particularly insignificant application - see MPEP 2106.05(g))
Can be recited at a high level of generality such that it amounts no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g). Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element(s) amount(s) to no more than adding insignificant extra-solution activity to the judicial exception, particularly insignificant application, as discussed in MPEP 2106.05(g), and cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Zhang, R., Zhang, X., Qin, G., & Lv, C. (2013). Novel three-dimensional data conversion technique and profile measurement system for engine cylinder head blank. Optics & Laser Technology, 45, 697-701.)  in view of Geng (US 2005/0088515 A1).

In reference to claim 9.
Zhang et al. teaches
"the camera comprising a sensor and optics associated with an optical centre (C)," (Zhang et al. Fig. 1-2 shows a camera with a light vision sensor, Pg. 698 "the camera optical center oc")
"with an angular aperture alpha" (Zhang et al. Fig. 3 where angular aperture is denoted as β and γ for the two planes)
"and with a depth of field (PC)" (Zhang et al. Pg. 98:Fig. 2 shows a depth of field, shown as the distance in front of and beyond the object of focus, where focus is defined as the target point)
"and defining a sharpness volume, the method comprising the following operations:" (Zhang et al. Fig. 3 where the sharpness volume is shown in perspective view)
"d) for each position of said unit models, calculating the corresponding position, called the acquisition position, of the camera." (Zhang et al. Pg. 699 where the MxN matrix is shown to represent camera position in relation to each case image)
Zhang et al. does not teach in particular, but Geng teaches
"a) loading, in a virtual design environment, a three-dimensional virtual model of the surface of interest," (Geng ¶0008 "FIG. 1 acquires a 3Dmodel of the surface of the 3D object", ¶0080 "can be embodied or otherwise carried on a medium or carrier that can be read and executed by a processor or computer. The functions and processes described above can be implemented in the form of instructions defined as software processes that direct the processor to perform the functions and processes described above" where this is shown to be taken place in a virtual environment)
"b) generating, in the virtual environment, a three-dimensional virtual model of the sharpness volume," (Geng Fig. 4 where a cone is a three-dimensional shape shown in Fig. 4:410, ¶0052-0054 "Volume cones can be used to construct a coarse 3D volume model" shows that this cone is modeled, ¶0079 "can be embodied or otherwise carried on a medium or carrier that can be read and executed by a processor or computer. The functions and processes described above can be implemented in the form of instructions defined as software processes that direct the processor to perform the functions and processes described above" where this is shown to be taken place in a virtual environment)
"c) paving, in the virtual environment, the three-dimensional virtual model of the surface of interest by means of a plurality of unit models of said three-dimensional virtual model of the sharpness volume," (Geng ¶0014 "FIG. 5C is a geometric representation illustrating a process of backwards projecting of line segments from the image plane of FIG. 5B to generate pillar segments, according to one embodiment" where these segments are viewed as unit models of a whole model, ¶0079 "can be embodied or otherwise carried on a medium or carrier that can be read and executed by a processor or computer. The functions and processes described above can be implemented in the form of instructions defined as software processes that direct the processor to perform the functions and processes described above" where this is shown to be taken place in a virtual environment)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Geng with Zhang et al.. One of ordinary skill would have motivation to combine the 3D data conversion (Pg. 697:1) of Zhang et al. and the 3D surface imaging (Fig. 2) of Geng in order to improve speed and quality of image reconstruction (¶0057).

Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Zhang, R., Zhang, X., Qin, G., & Lv, C. (2013). Novel three-dimensional data conversion technique and profile measurement system for engine cylinder head blank. Optics & Laser Technology, 45, 697-701.) in view of Garbat et al. (Garbat, P., & Kujawińska, M. (2008). Visualization of 3D variable in time object based on data gathered by active measurement system. Opto-Electronics Review, 16(1), 97-104.) in view of Geng (US 2005/0088515 A1) in view of Venkataraman et al. (Venkataraman, K., Nisenzon, S., Chatterjee, P., & Molina, G. (2016). U.S. Patent No. 9,519,972. Washington, DC: U.S. Patent and Trademark Office.).

In reference to claim 10.
Zhang et al. and Geng teach the method according to claim 9 (as mentioned above)
Zhang et al. and Geng further teaches
"generating a truncated pyramid of which:" (Zhang et al. Fig. 3 shows three versions of a truncated pyramid)
"the top is the optical centre (C)," (Zhang et al. Fig. 3 shows this optical center to be located at the top of a truncated pyramid)
"the angular aperture is that of the optics noted alpha," (Zhang et al. Fig. 3 where angular aperture is denoted as β and γ for the two planes)
"the spacing of which corresponds to the depth of field (PC) of the optics." (Garbat et al. Pg. 98:Fig. 2 shows a depth of field, shown as the distance in front of and beyond the object of focus, where focus is defined as the target point)
Zhang et al. and Geng does not teach in particular, but Garbat et al. teaches
	"loading, in the virtual environment, a three-dimensional model of the camera and its tooling," (Garbat et al. Fig. 1 shows a processing module that would load this virtual environment, Fig. 2 shows a virtual camera)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Garbat et al. with Zhang et al. as modified above. One of ordinary skill would have motivation to combine the 3D data conversion (Pg. 697:1) of Zhang et al. as modified above and the 3D variable visualization (Pg. 97:1) of Garbat et al. in order to improve visual effect of a mesh or object (Pg. 101:2.6).                                                                                                                                                                
Zhang et al. and Geng does not teach in particular, but Venkataraman et al. teaches
"two opposing faces each define a first sharp plane (PPN) and a last sharp plane (DPN)," (Venkataraman et al. Fig. 4A:416 shows a surface of interest, Fig. 4A:418 shows 2 planes that define the focal plane)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Venkataraman et al. with Zhang et al. as modified above. One of ordinary skill would have motivation to combine the 3D data conversion (Pg. 697:1) of Zhang et al. as modified above and the system for image synthetization (Fig. 6) of Venkataraman et al. in order to improve the quality of synthesized images (Section 13:55-57).                                                                                                                                                                
In reference to claim 11.
Zhang et al., Garbat et al., Geng, Venkataraman et al. teach A method according to claim 10 (as mentioned above)
Zhang et al., Garbat et al., Geng, Venkataraman et al. further teaches
"the surface is located between the first sharp plane (PPN) and the last sharp plane (DPN)" (Venkataraman et al. Fig. 4A:416 shows a surface of interest, Fig. 4A:418 shows 2 planes that define the focal plane)
"of each unit model sharpness volume model." (Geng Fig. 5C shows that this sharpness volume is segmented in units)

In reference to claim 12.
Zhang et al., Garbat et al., Geng, Venkataraman et al. teach A method according to claim 10 (as mentioned above)
Zhang et al., Garbat et al., Geng, Venkataraman et al. further teaches
	"in which the generation of the three-dimensional virtual model of the sharpness volume comprises an operation of dividing the sharpness volume model into a working area strictly included therein," (Geng ¶0054 "In Hannover's system, the volume is subdivided into pillar-like volumes (i.e., pillars) which are built of elementary volume cubes (voxels). These cubes are of the finest resolution. The center points of the cubes at the top and bottom of a pillar describe that pillar's position completely" where the sharpness volume is divided into cubes using this Hannover operation)
"and a peripheral overlapping area surrounding the working area;" (Zhang et al. Fig. 2 shows two planes where the In image plane is the working area and the normalized image plane is a peripheral area that overlaps)
"and in that in the paving operation, the unit models of the sharpness volume model are distributed so as to overlap two by two in said peripheral areas." (Geng Fig. 5A where the cubes or pillars are seen to be overlapping)

In reference to claim 13.
Zhang et al., Garbat et al., Geng, Venkataraman et al. teach A method according to claim 11 (as mentioned above)
Zhang et al., Garbat et al., Geng, Venkataraman et al. further teaches
	"in which the generation of the three-dimensional virtual model of the sharpness volume comprises an operation of dividing the sharpness volume model into a working area strictly included therein," (Geng ¶0054 "In Hannover's system, the volume is subdivided into pillar-like volumes (i.e., pillars) which are built of elementary volume cubes (voxels). These cubes are of the finest resolution. The center points of the cubes at the top and bottom of a pillar describe that pillar's position completely" where the sharpness volume is divided into cubes using this Hannover operation)
"and a peripheral overlapping area surrounding the working area;" (Zhang et al. Fig. 2 shows two planes where the In image plane is the working area and the normalized image plane is a peripheral area that overlaps)
"and in that in the paving operation, the unit models of the sharpness volume model are distributed so as to overlap two by two in said peripheral areas." (Geng Fig. 5A where the cubes or pillars are seen to be overlapping)

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Zhang, R., Zhang, X., Qin, G., & Lv, C. (2013). Novel three-dimensional data conversion technique and profile measurement system for engine cylinder head blank. Optics & Laser Technology, 45, 697-701.)  in view of Geng (US 2005/0088515 A1) in view of Filin et al. (Filin, S., Miller, V., Rosenberg, D., & Nadel, D. (2017). Intra-and inter-site high-resolution geometrical analyses of Natufian bedrock features. Quaternary International, 439, 94-107.) in view of Ono et al. (Ono, T., Akamatsu, S. I., & Hattori, S. (2004). A Long Range Photogrammetric Method with Orthogonal Projection Model. International Archives of Photogrammetry, Remote Sensing and Spatial Information Sciences, 35(3), 1010-1015.).

In reference to claim 14.
Zhang et al. and Geng teach A method according to claim 9, (as mentioned above)
Zhang et al. and Geng further teaches
"wherein in the paving operation, the position of each unit model of the three-dimensional virtual model of volume of sharpness is defined at least by a distance d" (Geng ¶0055 "Each pillar (510) is defined and described by center points (530) of the cubes (e.g., voxels) at the ends of the pillar (510)" where the difference in position of pillar center points a definition of each unit being separated by a distance)
Zhang et al. and Geng does not teach in particular, but Filin et al. teaches
"between a singular point P of the three-dimensional virtual model of the surface of interest" (Filin et al. Pg. 4 "depth was measured as the distance between the rim’s barycenter, zrim" where the rim is the 3D model of interest and zrim is a point of the model of interest)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Filin et al. with Zhang et al. as modified above. One of ordinary skill would have motivation to combine the 3D data conversion (Pg. 697:1) of Zhang et al. as modified above and the geometrical analyses (Pg. 1:1) of Filin et al. in order to improve 3D image comparison for modelling (Pg. 2).
Zhang et al. and Geng does not teach in particular, but Ono et al. teaches
"and its orthogonal projection on one of the planes (PPN) or (DPN)." (Ono et al. Fig. 1 shows an orthogonal projection, Fig. 2 shows this on a plane)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Ono et al. with Zhang et al. as modified above. One of ordinary skill would have motivation to combine the 3D data conversion (Pg. 697:1) of Zhang et al. as modified above and the orthogonal projection model (Pg. 1:2) of Ono et al. in order to better obtain long-distance observation of images and models (Pg. 1:1).                                                                                                                                                                  
          
Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Zhang, R., Zhang, X., Qin, G., & Lv, C. (2013). Novel three-dimensional data conversion technique and profile measurement system for engine cylinder head blank. Optics & Laser Technology, 45, 697-701.) in view of Garbat et al. (Garbat, P., & Kujawińska, M. (2008). Visualization of 3D variable in time object based on data gathered by active measurement system. Opto-Electronics Review, 16(1), 97-104.) in view of Geng (US 2005/0088515 A1) in view of Venkataraman et al. (Venkataraman, K., Nisenzon, S., Chatterjee, P., & Molina, G. (2016). U.S. Patent No. 9,519,972. Washington, DC: U.S. Patent and Trademark Office.) in view of Filin et al. (Filin, S., Miller, V., Rosenberg, D., & Nadel, D. (2017). Intra-and inter-site high-resolution geometrical analyses of Natufian bedrock features. Quaternary International, 439, 94-107.) in view of Ono et al. (Ono, T., Akamatsu, S. I., & Hattori, S. (2004). A Long Range Photogrammetric Method with Orthogonal Projection Model. International Archives of Photogrammetry, Remote Sensing and Spatial Information Sciences, 35(3), 1010-1015.).
                                                                                                                                                                                                                                                  
In reference to claim 15.
Zhang et al., Garbat et al., Geng, Venkataraman et al. teach A method according to claim 10, (as mentioned above)
Zhang et al., Garbat et al., Geng, Venkataraman et al. further teaches
"wherein in the paving operation, the position of each unit model of the three-dimensional virtual model of volume of sharpness is defined at least by the distance d" (Geng ¶0055 "Each pillar (510) is defined and described by center points (530) of the cubes (e.g., voxels) at the ends of the pillar (510)" where the difference in position of pillar center points a definition of each unit being separated by a distance)
Zhang et al., Garbat et al., Geng, Venkataraman et al. does not teach in particular, but Filin et al. teaches
"between a singular point P of the three-dimensional model of the surface of interest" (Filin et al. Pg. 4 "depth was measured as the distance between the rim’s barycenter, zrim" where the rim is the 3D model of interest and zrim is a point of the model of interest)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Filin et al. with Zhang et al. as modified above. One of ordinary skill would have motivation to combine the 3D data conversion (Pg. 697:1) of Zhang et al. as modified above and the geometrical analyses (Pg. 1:1) of Filin et al. in order to improve 3D image comparison for modelling (Pg. 2).
Zhang et al., Garbat et al., Geng, Venkataraman et al. does not teach in particular, but Ono et al. teaches
"and its orthogonal projection on one of the planes (PPN) or (DPN)." (Ono et al. Fig. 1 shows an orthogonal projection, Fig. 2 shows this on a plane)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Ono et al. with Zhang et al. as modified above. One of ordinary skill would have motivation to combine the 3D data conversion (Pg. 697:1) of Zhang et al. as modified above and the orthogonal projection model (Pg. 1:2) of Ono et al. in order to better obtain long distance observation of images and models (Pg. 1:1).                                                                                                                                                                           
                                                                                                                         
In reference to claim 16.
Zhang et al., Garbat et al., Geng, Venkataraman et al. teach A method according to claim 11 (as mentioned above)
Zhang et al., Garbat et al., Geng, Venkataraman et al. further teaches
"wherein in the paving operation, the position of each unit model of the three-dimensional virtual model of volume of sharpness is defined at least by the distance d" (Geng ¶0055 "Each pillar (510) is defined and described by center points (530) of the cubes (e.g., voxels) at the ends of the pillar (510)" where the difference in position of pillar center points a definition of each unit being separated by a distance)
Zhang et al., Garbat et al., Geng, Venkataraman et al. does not teach in particular, but Filin et al. teaches
"between a singular point P of the three-dimensional model of the surface of interest" (Filin et al. Pg. 4 "depth was measured as the distance between the rim’s barycenter, zrim" where the rim is the 3D model of interest and zrim is a point of the model of interest)
Zhang et al., Garbat et al., Geng, Venkataraman et al. does not teach in particular, but Ono et al. teaches
	"and its orthogonal projection on one of the planes (PPN) or (DPN)." (Ono et al. Fig. 1 shows an orthogonal projection, Fig. 2 shows this on a plane)

In reference to claim 17.
Zhang et al., Garbat et al., Geng, Venkataraman et al. teach A method according to claim 12 (as mentioned above)
Zhang et al., Garbat et al., Geng, Venkataraman et al. further teaches
"wherein in the paving operation, the position of each unit model of the three-dimensional virtual model of volume of sharpness is defined at least by the distance d" (Geng ¶0055 "Each pillar (510) is defined and described by center points (530) of the cubes (e.g., voxels) at the ends of the pillar (510)" where the difference in position of pillar center points a definition of each unit being separated by a distance)
Zhang et al., Garbat et al., Geng, Venkataraman et al. does not teach in particular, but Filin et al. teaches
"between a singular point P of the three-dimensional model of the surface of interest" (Filin et al. Pg. 4 "depth was measured as the distance between the rim’s barycenter, zrim" where the rim is the 3D model of interest and zrim is a point of the model of interest)
Zhang et al., Garbat et al., Geng, Venkataraman et al. does not teach in particular, but Ono et al. teaches
	"and its orthogonal projection on one of the planes (PPN) or (DPN)." (Ono et al. Fig. 1 shows an orthogonal projection, Fig. 2 shows this on a plane)

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Zhang, R., Zhang, X., Qin, G., & Lv, C. (2013). Novel three-dimensional data conversion technique and profile measurement system for engine cylinder head blank. Optics & Laser Technology, 45, 697-701.)  in view of Geng (US 2005/0088515 A1) in view of Filin et al. (Filin, S., Miller, V., Rosenberg, D., & Nadel, D. (2017). Intra-and inter-site high-resolution geometrical analyses of Natufian bedrock features. Quaternary International, 439, 94-107.).

In reference to claim 18.
Zhang et al. and Geng teach A method according to claim 14, (as mentioned above)
Zhang et al. and Geng does not teach in particular, but Filin et al. teaches
"wherein the singular point P is the barycenter of the three-dimensional virtual model of volume of sharpness." (Filin et al. Pg. 4 "depth was measured as the distance between the rim's barycenter, zrim" where the rim is the 3D model of interest and zrim is a point of the model of interest)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Filin et al. with Zhang et al. as modified above. One of ordinary skill would have motivation to combine the 3D data conversion (Pg. 697:1) of Zhang et al. as modified above and the geometrical analyses (Pg. 1:1) of Filin et al. in order to improve 3D image comparison for modelling (Pg. 2).                                                                                                                                                                  

Claim(s) 19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Zhang, R., Zhang, X., Qin, G., & Lv, C. (2013). Novel three-dimensional data conversion technique and profile measurement system for engine cylinder head blank. Optics & Laser Technology, 45, 697-701.)  in view of Geng (US 2005/0088515 A1) in view of Munier-Jolain et al. (Munier-Jolain, N. M., Guyot, S. H. M., & Colbach, N. (2013). A 3D model for light interception in heterogeneous crop: weed canopies: model structure and evaluation. Ecological Modelling, 250, 101-110.).

In reference to claim 19.
Zhang et al. and Geng teach A method according to claim 9, (as mentioned above)
Zhang et al. and Geng further teaches
"associated with the sharpness volume model" (Zhang et al. Fig. 3 shows a sharpness volume model)
"and the normal N to the surface of interest at the point of intersection of the X-axis and the surface." (Zhang et al. Fig. 2 shows a normalized image plane where the xn axis is intersecting with the surface)
Zhang et al. and Geng does not teach in particular, but Munier-Jolain et al. teaches
"in the paving operation, the position of each unitary sharpness volume model is defined by the angle between an X-axis" (Munier-Jolain et al. Pg. 102:Fig. 1 shows the discretization or paving of a 3D model, where the unitary volume is defined by an XYZ coordinate system)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Munier-Jolain et al. with Zhang et al. as modified above. One of ordinary skill would have motivation to combine the 3D data conversion (Pg. 697:1) of Zhang et al. as modified above and the 3D light interception model (Pg. 100:1) of Munier-Jolain et al. in order to model understand the conversion of light onto 3D models (Pg. 109:5).                                                                                                                                                                  

In reference to claim 24.
Zhang et al., Geng, and Munier-Jolain et al. teach A method according to claim 19 (as mentioned above)
Zhang et al., Geng, and Munier-Jolain et al. further teaches
"the X-axis is an axis of symmetry of the sharpness volume model." (Zhang et al. Fig. 3 shows a coordinate system where an axis of symmetry exists in the sharpness volume)

Claim(s) 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Zhang, R., Zhang, X., Qin, G., & Lv, C. (2013). Novel three-dimensional data conversion technique and profile measurement system for engine cylinder head blank. Optics & Laser Technology, 45, 697-701.) in view of Garbat et al. (Garbat, P., & Kujawińska, M. (2008). Visualization of 3D variable in time object based on data gathered by active measurement system. Opto-Electronics Review, 16(1), 97-104.) in view of Geng (US 2005/0088515 A1) in view of Venkataraman et al. (Venkataraman, K., Nisenzon, S., Chatterjee, P., & Molina, G. (2016). U.S. Patent No. 9,519,972. Washington, DC: U.S. Patent and Trademark Office.) in view of Munier-Jolain et al. (Munier-Jolain, N. M., Guyot, S. H. M., & Colbach, N. (2013). A 3D model for light interception in heterogeneous crop: weed canopies: model structure and evaluation. Ecological Modelling, 250, 101-110.).

In reference to claim 20.
Zhang et al., Garbat et al., Geng, Venkataraman et al. teach A method according to claim 10, (as mentioned above)
Zhang et al., Garbat et al., Geng, Venkataraman et al. further teaches
"associated with the sharpness volume model" (Zhang et al. Fig. 3 shows a sharpness volume model)
"and the normal N to the surface of interest at the point of intersection of the X-axis and the surface." (Zhang et al. Fig. 2 shows a normalized image plane where the xn axis is intersecting with the surface)
Zhang et al., Garbat et al., Geng, Venkataraman et al. does not teach in particular, but Munier-Jolain et al. teaches
"in the paving operation, the position of each unitary sharpness volume model is defined by the angle between an X-axis" (Munier-Jolain et al. Pg. 102:Fig. 1 shows the discretization or paving of a 3D model, where the unitary volume is defined by an XYZ coordinate system)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Munier-Jolain et al. with Zhang et al. as modified above. One of ordinary skill would have motivation to combine the 3D data conversion (Pg. 697:1) of Zhang et al. as modified above and the 3D light interception model (Pg. 100:1) of Munier-Jolain et al. in order to model understand the conversion of light onto 3D models (Pg. 109:5).                                                                                                                                                                  

In reference to claim 21.
Zhang et al., Garbat et al., Geng, Venkataraman et al. teach A method according to claim 11, (as mentioned above)
Zhang et al., Garbat et al., Geng, Venkataraman et al. further teaches
"associated with the sharpness volume model" (Zhang et al. Fig. 3 shows a sharpness volume model)
"and the normal N to the surface of interest at the point of intersection of the X-axis and the surface." (Zhang et al. Fig. 2 shows a normalized image plane where the xn axis is intersecting with the surface)
Zhang et al., Garbat et al., Geng, Venkataraman et al. does not teach in particular, but Munier-Jolain et al. teaches
"in the paving operation, the position of each unitary sharpness volume model is defined by the angle between an X-axis" (Munier-Jolain et al. Pg. 102:Fig. 1 shows the discretization or paving of a 3D model, where the unitary volume is defined by an XYZ coordinate system)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Munier-Jolain et al. with Zhang et al. as modified above. One of ordinary skill would have motivation to combine the 3D data conversion (Pg. 697:1) of Zhang et al. as modified above and the 3D light interception model (Pg. 100:1) of Munier-Jolain et al. in order to model understand the conversion of light onto 3D models (Pg. 109:5).                                                                                                                                                                  

In reference to claim 22.
Zhang et al., Garbat et al., Geng, Venkataraman et al. teach A method according to claim 12, (as mentioned above)
Zhang et al., Garbat et al., Geng, Venkataraman et al. further teaches
"associated with the sharpness volume model" (Zhang et al. Fig. 3 shows a sharpness volume model)
"and the normal N to the surface of interest at the point of intersection of the X-axis and the surface." (Zhang et al. Fig. 2 shows a normalized image plane where the xn axis is intersecting with the surface)
Zhang et al., Garbat et al., Geng, Venkataraman et al. does not teach in particular, but Munier-Jolain et al. teaches
"in the paving operation, the position of each unitary sharpness volume model is defined by the angle between an X-axis" (Munier-Jolain et al. Pg. 102:Fig. 1 shows the discretization or paving of a 3D model, where the unitary volume is defined by an XYZ coordinate system)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Munier-Jolain et al. with Zhang et al. as modified above. One of ordinary skill would have motivation to combine the 3D data conversion (Pg. 697:1) of Zhang et al. as modified above and the 3D light interception model (Pg. 100:1) of Munier-Jolain et al. in order to model understand the conversion of light onto 3D models (Pg. 109:5).                                                                                                                                                                  

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Zhang, R., Zhang, X., Qin, G., & Lv, C. (2013). Novel three-dimensional data conversion technique and profile measurement system for engine cylinder head blank. Optics & Laser Technology, 45, 697-701.)  in view of Geng (US 2005/0088515 A1) in view of Venkataraman et al. (Venkataraman, K., Nisenzon, S., Chatterjee, P., & Molina, G. (2016). U.S. Patent No. 9,519,972. Washington, DC: U.S. Patent and Trademark Office.) in view of Filin et al. (Filin, S., Miller, V., Rosenberg, D., & Nadel, D. (2017). Intra-and inter-site high-resolution geometrical analyses of Natufian bedrock features. Quaternary International, 439, 94-107.) in view of Ono et al. (Ono, T., Akamatsu, S. I., & Hattori, S. (2004). A Long Range Photogrammetric Method with Orthogonal Projection Model. International Archives of Photogrammetry, Remote Sensing and Spatial Information Sciences, 35(3), 1010-1015.) in view of Munier-Jolain et al. (Munier-Jolain, N. M., Guyot, S. H. M., & Colbach, N. (2013). A 3D model for light interception in heterogeneous crop: weed canopies: model structure and evaluation. Ecological Modelling, 250, 101-110.).

In reference to claim 23.
Zhang et al., Geng, Filin et al., Ono et al. teach A method according to claim 12, (as mentioned above)
Zhang et al., Geng, Filin et al., Ono et al. further teaches
"associated with the sharpness volume model" (Zhang et al. Fig. 3 shows a sharpness volume model)
"and the normal N to the surface of interest at the point of intersection of the X-axis and the surface." (Zhang et al. Fig. 2 shows a normalized image plane where the xn axis is intersecting with the surface)
Zhang et al., Geng, Filin et al., Ono et al. does not teach in particular, but Munier-Jolain et al. teaches
"in the paving operation, the position of each unitary sharpness volume model is defined by the angle between an X-axis" (Munier-Jolain et al. Pg. 102:Fig. 1 shows the discretization or paving of a 3D model, where the unitary volume is defined by an XYZ coordinate system)
It would have obvious to one of ordinary skill in the art before the effective filing date of the present application to apply Munier-Jolain et al. with Zhang et al. as modified above. One of ordinary skill would have motivation to combine the 3D data conversion (Pg. 697:1) of Zhang et al. as modified above and the 3D light interception model (Pg. 100:1) of Munier-Jolain et al. in order to better model the conversion of light onto 3D models (Pg. 109:5).        

                                                                      

                                                                                    
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Claims 9-24 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang, Hui, et al. "On-line path generation for robotic deburring of cast aluminum wheels." 2006 IEEE/RSJ international conference on intelligent robots and systems. IEEE, 2006..

Discussing a robot path generation method to obtain 6 DOF coordinate information based on visual and force servoing. The marked path is identified using an eye-in-hand camera mounted on the robot end-effector. The robot is controlled to move in a zig-zag pattern along the path to identify the normal of a local surface while the tool is kept contacting the surface. The tool is controlled to be perpendicular to the local surface using the identified normal. Experiments are performed to generate a path to debur the aluminum wheel. The tracking position and orientation are recorded and analyzed. The experimental results show that the developed system can greatly reduce the robot path generation time.
Pérez, Luis, et al. "Robot guidance using machine vision techniques in industrial environments: A comparative review." Sensors 16.3 (2016): 335..
Discussing the method for comparative review of different machine vision techniques for robot guidance is presented. This work analyzes accuracy, range and weight of the sensors, safety, processing time and environmental influences.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/Examiner, Art Unit 2147                                                                                                                                                                                                        /BIJAN MAPAR/Primary Examiner, Art Unit 2147